Filed 9/13/22 P. v. Nix CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 THE PEOPLE,                                                          D080235

           Plaintiff and Respondent,

           v.                                                         (Super. Ct. No. CRN21521)

 WILLIAM WAYNE NIX, JR.,

           Defendant and Appellant.


         APPEAL from an order of the Superior Court of San Diego County,
Carlos O. Armour, Judge. Affirmed.
         Robert E. Boyce, under appointment by the Court of Appeal, for
Defendant and Appellant.
         No appearance for Plaintiff and Respondent.
         In July 1992, a jury convicted William Wayne Nix, Jr., of conspiracy to

commit murder (Pen. Code,1 § 182, subd. (a)(1)) and first degree murder
(§ 187, subd. (a)). The jury also found true an allegation that Nix was armed
with a firearm (§ 12022, subd. (a)). In addition, the jury found that Nix


1        All further statutory references are to the Penal Code.
commanded, induced, solicited and assisted the commission for financial
gain. (§ 190.2, subd. (a)(1).) Nix was sentenced to life in prison without
parole.
      In 2015, Nix filed a petition for habeas corpus claiming he was entitled
to relief in light of People v. Chui (2014) 59 Cal 4th 155. This court denied
the petition finding as a person convicted of conspiracy to murder, the record
established Nix intended that the victim was to be killed; thus, he harbored
express malice. (In re Nix (June 8, 2015, D068151) [nonpub. opn.].)

      In 2021, Nix filed a petition for resentencing under section 1172.6.2
The court appointed counsel, received briefing and reviewed the record of
conviction. The court denied the petition without issuing an order to show
cause. The court found Nix was not convicted of felony murder or on the
basis of the doctrine of natural and probable consequences and was, thus, not
eligible for relief under section 1172.6.
      Nix filed a timely notice of appeal.
      Appellate counsel has filed a brief pursuant to People v. Wende (1979)
25 Cal.3d 436 (Wende) indicating counsel has not been able to identify any
arguable issues for reversal on appeal. Counsel asks the court to review the
record for error as mandated by Wende. We granted Nix’s request for an
extension of time to file his supplemental brief on or before August 31, 2022,
but he did not respond.




2     Nix brought his motion under former section 1170.95, which was
renumbered as section 1172.6 without substantive change on June 30, 2022.
(See Stats. 2022, ch. 58 (Assem. Bill No. 200) § 10, eff. June 30, 2022.) As
such, we refer to the subject statute by its current number throughout this
opinion.
                                            2
      The facts of the offense were discussed in our first appeal. We will not
repeat the facts here. (People v. Nix (Mar. 29, 1994, D017523) [nonpub.
opn.].)
                                 DISCUSSION
      As we have noted, appellate counsel has filed a Wende brief and asks
the court to review the record for error. To assist the court in its review, and
in compliance with Anders v. California (1967) 386 U.S. 738 (Anders), counsel
has identified the following possible issue that was considered in evaluating
the potential merits of this appeal: Whether the trial court erred in denying
appellant’s petition for resentencing.
      We have reviewed the entire record as required by Wende and Anders.
We have not discovered any arguable issues for reversal on appeal.
Competent counsel has represented Nix on this appeal.
                                DISPOSITION
      The order denying appellant’s petition for resentencing under
section 1172.6 is affirmed.



                                                                 HUFFMAN, J.

WE CONCUR:




McCONNELL, P. J.




BUCHANAN, J.



                                         3